Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-13 is not disclosed or taught by the prior art with a base unit made from a plurality of raw ceramic blanks that are sintered after being stacked, an intermediate layer assembly connected between said bottom layer assembly and said top layer assembly and cooperating with said bottom layer assembly and said top layer assembly to define a chamber having an axis parallel to the top-bottom direction, said intermediate layer assembly having an intermediate layer inner peripheral surface surrounding an intermediate part of said chamber, one of said bottom layer assembly and said top layer assembly having a first mounting surface disposed on an outer side thereof and distal to said chamber; a conducting unit made of metal and including a plurality of inner conducting elements and a plurality of outer conducting elements, each of said inner conducting elements having a first conducting section, said first conducting sections of said inner conducting elements being disposed on said intermediate layer inner peripheral surface in an angularly spaced apart manner, each of said outer conducting elements being connected to said first conducting section of a corresponding one of said inner conducting elements and having a mounting portion 
Chou (2021/0304990) and Chou (2021/0304989) are related application and the closest prior art with a base unit of a plurality of sintered ceramic stacked blanks with an intermediate part defining a chamber, but lack the conducting unit as claimed specifically with said first conducting sections of said inner conducting elements being disposed on said intermediate layer inner peripheral surface in an angularly spaced apart manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855